ICJ_066_ReviewJudgment273UNAT_CARAT_NA_1982-07-20_ADV_01_NA_01_FR.txt. 368

OPINION INDIVIDUELLE DE M. NAGENDRA SINGH
[Traduction]

Etant donné que je me suis prononcé en faveur de l’avis consultatif de la
Cour, dont j’approuve pleinement les motifs et les conclusions, mon opi-
nion n’a d’autre objet que de souligner certains aspects de l’affaire sur
lesquels j'estime que la Cour eût pu être plus catégorique. La Cour efit pu, à
mon avis, en approfondissant un peu son examen, arriver à dégager la
pleine conclusion logique de son raisonnement, pour le plus grand profit de
tous : de l’Assemblée générale, qui recherche toujours Pavis éclairé de la
Cour, du personnel de l'Organisation des Nations Unies, dont les intérêts
capitaux sont en jeu, et enfin de la communauté internationale, au service
de laquelle doit toujours s’exercer l’action de la Cour.

I

C’est à juste titre que la Cour, se fondant sur sa propre jurisprudence, a
jugé essentiel de commencer par définir exactement la portée de la ques-
tion qui lui était soumise dans la présente requête. Cela semblait particu-
lièrement opportun s'agissant de l’article 11 du statut du Tribunal admi-
nistratif des Nations Unies (C.J. Recueil 1973, p. 183, par. 40). Dans cette
optique, la Cour a, au paragraphe 48 de son avis, dûment pris en consi-
dération les deux éléments essentiels qui lui permettaient de préciser la
portée globale de la question à elle soumise, à savoir : premièrement, la
nécessité de satisfaire aux dispositions de l’article 11 du statut du Tribunal,
qui définit les motifs de contestation des jugements du Tribunal par la voie
consultative ; deuxiémement, la nécessité, qui ne peut être ignorée, de
répondre dans les termes de la requête particulière présentée à la Cour.

La Cour s’est largement attardée sur le premier de ces éléments, et il est
vrai que dans une large mesure cela suffisait en Pespéce. Il eût d’ailleurs été
inconcevable qu’elle n’examinât pas les deux motifs particuliers sur les-
quels reposait la contestation du jugement du Tribunal, tels qu’ils ressor-
taient des votes du Comité des demandes de réformation, 4 savoir : que le
Tribunal aurait commis une erreur de droit concernant les dispositions de
la Charte des Nations Unies, et qu’il aurait outrepassé sa juridiction ou sa
compétence. Sur l’un et l’autre de ces points, il n’est pas douteux que la
Cour s’est prononcée comme elle le devait en concluant que le Tribunal
administratif n’a ni commis d’erreur de droit concernant les dispositions
de la Charte ni outrepassé la juridiction ou la compétence qui lui sont
reconnues.

Cependant, en ce qui concerne le second élément — qui me paraît
capital, car il se rapporte à la question précise posée à la Cour —, il importe

47
DEMANDE DE RÉFORMATION (OP. IND. NAGENDRA SINGH) 369

de fournir une réponse complète et pertinente. Les termes précis de la
question posée sont les suivants :

« Dans son jugement n° 273 concernant l'affaire Mortished c. le
Secrétaire général de l'Organisation des Nations Unies le Tribunal
administratif des Nations Unies pouvait-il légitimement déterminer
que la résolution 34/165 de l’Assemblée générale en date du 17 dé-
cembre 1979, qui subordonne le paiement de la prime de rapatriement
à la présentation de pièces attestant la réinstallation du fonctionnaire
dans un pays autre que celui de son dernier lieu d’affectation, ne
pouvait prendre immédiatement effet ? » (Les italiques sont de moi.)

La Cour a fait sur cette question certaines observations pertinentes, en
évoquant expressément la résolution 34/165 à plusieurs reprises dans son
avis. Je pense néanmoins que cet élément aurait justifié un examen plus
complet et plus approfondi. On décèle en effet dans la question soumise à
la Cour la crainte que le Tribunal n’ait fait fi de la résolution 34/165 en
refusant de donner immédiatement effet à l’exigence de la preuve de la
réinstallation pour le paiement de la prime de rapatriement à M. Mor-
tished. Certes, l’avis dit bien que le Tribunal a « considéré que, loin de
contester aucunement la résolution 34/165 en invoquant une notion géné-
rale de droits acquis, il ne faisait qu’appliquer les dispositions en vigueur
du statut et du règlement du personnel » (par. 75). Et, à l’appui de cette
observation, la Cour ajoute avec non moins de raison :

«le Tribunal ... se trouvait en présence, non seulement de la réso-
lution 34/165 et du règlement revisé de 1980 établi conformément à
cette résolution, mais encore de l’article 12.1 du statut du personnel,
lui aussi établi par l’Assemblée générale elle-même en vertu des pou-
voirs qui sont les siens. Ayant conclu que M. Mortished avait un droit
acquis, il devait donc interpréter et faire jouer ces deux séries de
dispositions, qui étaient l’une et l’autre applicables à la situation de
M. Mortished. La question n’est pas de savoir si le Tribunal s’est bien
ou mal acquitté de sa tâche dans l'affaire dont il était saisi. La question
— en fait le seul point sur lequel la Cour puisse statuer — consiste à
savoir si le Tribunal a commis une erreur de droit concernant les
dispositions de la Charte des Nations Unies. Il est manifeste qu’il n’en
est pas ainsi, puisque le Tribunal n’a fait qu’essayer d'appliquer au cas
de M. Mortished les dispositions qu’il a jugées pertinentes du statut et
du règlement du personnel établis sous l’autorité de l’Assemblée
générale. » (Par. 76.)

Ces considérations sont certainement suffisantes au regard des motifs
prévus à l’article 11 du statut du Tribunal administratif ; elles aident en
outre à répondre à la question effectivement posée à la Cour. Mais elles ne
fournissent pas une réponse complète. C’est pourquoi on eût aimé que la
Cour, ayant décidé de recevoir la requête, s’attachât davantage à répondre
à la question posée dans les termes exacts où celle-ci lui avait été soumise. Il

48
DEMANDE DE RÉFORMATION (OP. IND. NAGENDRA SINGH) 370

est vrai que dans cette affaire la Cour ne siégeait pas en appel, mais en
réformation, et qu’elle devait veiller à se préserver de tout glissement vers
l’« exercice » d’une compétence d’appel qui n'existe pas et vers la réou-
verture du procès. Mais la Cour aurait pu se mettre à l’abri de ce reproche
en se bornant à intepréter la résolution 34/165 et à l'appliquer aux faits de
la cause : le sens de la question adoptée par le Comité pour exprimer les
objections au jugement du Tribunal en eût été éclairé.

Le nœud du problème est le sens de P« effet immédiat » qu’on entend
donner à la résolution 34/165 de l’Assemblée générale, qui subordonnait à
partir du 1er janvier 1980 le droit à la prime de rapatriement à la preuve de
la réinstallation. Etant donné que cela pose inévitablement la question de
l'interprétation et de l’application de cette résolution, il convient d’en
examiner attentivement le libellé, tel qu’il est reproduit ci-après :

« L'Assemblée générale...

Décide que, avec effet au 1°" janvier 1980, les fonctionnaires n’ont
droit à aucun montant au titre de la prime de rapatriement à moins
qu’ils ne présentent des pièces attestant qu’ils se réinstallent dans un
pays autre que celui de leur dernier lieu d’affectation. »

D’importantes considérations, fondées sur les principes établis qui
régissent l'interprétation et l'application des règles de droit, interdisent
manifestement d'interpréter les termes non équivoques de cette résolution
dans un sens rétroactif. Incontestablement, ces principes obligent à donner
une portée prospective à la résolution. En effet, le premier principe d’in-
terprétation est que toute règle de droit — loi adoptée par un corps légis-
latif, ou résolution normative d’un organe comme l’Assemblée générale —
est normalement interprétée d’un point de vue prospectif et non rétroactif.
De même, si le texte de la règle est clair et dénué d’ambiguité, il n’y a pas
lieu d’aller chercher au-delà l'intention du législateur ou, comme en l’es-
pèce, de Assemblée générale. Enfin, un autre principe d'interprétation
veut que, si le législateur entend donner un effet rétroactif à une règle de
droit, il l'indique nécessairement en termes clairs et précis, ce qui n’a pas
été fait en l’espèce : faute d’une clause expresse dans ce sens, c’est l’inter-
prétation prospective qui s’impose. Du reste, la résolution 34/165, bien
qu’adoptée le 17 décembre 1979, fixait expressément une date à venir pour
son entrée en vigeur, à savoir le ler janvier 1980, ce qui en soi marque
clairement une intention prospective ; interpréter la résolution comme
pourvue d’une portée rétroactive serait d'autant plus injustifié. La con-
clusion selon laquelle la résolution 34/165 n’est pas rétroactive me semble
donc fondée.

Dans ces conditions, si un fonctionnaire avait accompli avant le 1er jan-
vier 1980 les douze ans de service nécessaires pour gagner l'intégralité de la
prime de rapatriement, il n’était pas possible, même en sollicitant les
termes de la résolution 34/165, de la rendre rétroactivement applicable à
son cas. M. Mortished ayant accompli ces douze ans de service et ayant
intégralement constitué son droit bien avant 1979, on ne pouvait donc

49
DEMANDE DE RÉFORMATION (OP. IND. NAGENDRA SINGH) 371

invoquer la résolution 34/165 de l’Assemblée générale, entrée en vigueur le
ler janvier 1980, pour le contraindre à fournir la preuve de sa réinstallation
avant d’obtenir le paiement de la prime de rapatriement.

La situation pourrait être différente dans le cas d’un fonctionnaire pour
qui la constitution du droit à la prime de rapatriement se serait poursuivie
au-delà du 1er janvier 1980 : dans une telle hypothèse, il semble que la
résolution 34/165 subordonne à la preuve de la réinstallation le versement
de la prime pour toute période de service, avant ou après le 1er janvier 1980.
Le même raisonnement ne s’appliquerait pas en revanche au fonctionnaire
qui, ayant gagné l'intégralité de la prime avant le 1er janvier 1980, atten-
drait seulement d’en recevoir le paiement a sa cessation de service. On
aurait pu dire en somme, sans s’engager dans le champ complexe des droits
acquis, qu’étant donné le caractère non rétroactif de la résolution 34/165,
lorsqu’un fonctionnaire a intégralement rempli les conditions exigées de
lui pour avoir droit à la prime de rapatriement selon le régime en vigueur
avant le 1er janvier 1980, l’employeur ne peut, en toute équité, ignorer cette
situation. Le Tribunal est parvenu dans son jugement à la bonne conclu-
sion, mais pour des motifs différents et en fondant son raisonnement sur
les droits acquis, alors qu’à mon sens la question posée à la Cour met
essentiellement en jeu des considérations relatives à l'interprétation et à
l'application du texte de la résolution 34/165. En examinant cet aspect de
la question, la Cour aurait trouvé un moyen supplémentaire de confirmer
la conclusion du Tribunal administratif.

Un tel examen eût peut-être entraîné la Cour un peu au-delà des deux
motifs de Particle 11 du statut du Tribunal sur ia base desquels la question
lui était soumise ; mais, comme il a déjà été dit, la Cour, selon sa juris-
prudence, « est en principe liée par le libellé des questions formulées dans
la requête » (C.I.J. Recueil 1973, p. 184, par. 41). Il lui était donc loisible de
mieux souligner la différence de perspective entre la résolution 34/165,
entrée en vigeur le 1¢" janvier 1980 avec un effet prospectif — et qui ne parle
pas de « paiement », mais de « droit » —, et la question soumise à la Cour,
où il semble entendu que la résolution visait le « paiement », dont elle
aurait décidé l'interdiction avec effet immédiat. Ce qui est en effet masqué
dans la question, c’est qu’attribuer un tel effet immédiat à la réso-
lution reviendrait à la faire agir rétroactivement sur des droits entièrement
constitués. Il est d’ailleurs significatif que le représentant de la France au
Comité des demandes de réformation ait proposé de remplacer l’expres-
sion « ne pouvait prendre immédiatement effet » par les mots « ne pouvait
prendre rétroactivement effet », ce qui eût très clairement fait ressortir le
sens exact de la question. Cet amendement ne fut pas accepté par le
Comité, et les termes « prendre immédiatement effet » furent maintenus.
Mais le sens implicite de la question soumise à la Cour était bel et bien de
savoir si le Tribunal pouvait appliquer rétroactivement la résolution. Et la
réponse est que le libellé non équivoque de la résolution lui donne une
portée prospective excluant toute idée de rétroactivité.

L’examen de ces considérations n’aurait pas empêché la Cour de s’ac-

50
DEMANDE DE RÉFORMATION (OP. IND. NAGENDRA SINGH) 372

quitter de ses responsabilités, ni entravé le processus judiciaire ; et il aurait
aidé les lecteurs de l’avis à comprendre le problème de la Cour devant une
question incontestablement « mal posée et vague ».

Il

Le second aspect de l’affaire que je tiens à souligner a trait aux pouvoirs
de l’Assemblée générale d’adopter des résolutions, qu’elles soient prospec-
tives ou rétroactives, et aux limites juridiques de ce pouvoir.

Il n’est pas douteux que l’Assemblée générale est pratiquement toute-
puissante dans ce domaine particulier, puisqu'elle détient le pouvoir sou-
verain de fixer les conditions d'engagement des fonctionnaires et de régle-
menter leur emploi (art. 101, par. 1, de la Charte des Nations Unies). On ne
saurait cependant prétendre que cette compétence de l’Assemblée la
place au-dessus du droit : il est impossible en effet que l'Organisation
puisse paraître commettre une violation de contrat à l’encontre d’un
fonctionnaire. Le consentement est à la base des obligations internatio-
nales liant les Etats souverains eux-mêmes ; et lorsque le Secrétaire géné-
ral, agissant au nom de l’Organisation, et un fonctionnaire s’accordent
réciproquement sur certaines conditions d'engagement, aucun tribunal ne
peut acquiescer à la violation d’un tel accord, auquel les deux parties ont
librement et mutuellement consenti. J’estime que la Cour aurait pu faire
ressortir plus nettement cet élément de l’affaire.

Au paragraphe 76 de l'avis, la Cour souligne avec raison que ni le
Tribunal administratif ni la Cour elle-même n’ont un pouvoir de contrôle
Judiciaire sur les décisions de Assemblée générale, surtout lorsqu'il s’agit
du statut du personnel. Mais le fait que l’Assemblée générale n’ait pas
juridiquement le pouvoir d’ignorer les obligations contractuelles est tout
aussi fondamental. A mon avis, la Cour, après avoir à juste titre énoncé les
limites fixées à la compétence du Tribunal administratif, aurait dû égale-
ment faire valoir cet aspect de la question.

(Signé) NAGENDRA SINGH.

$1
